Filed 9/19/14 P. v. Rojas CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065792

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS266765)

IRVIN S. ROJAS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Gary G.

Haehnle, Judge. Affirmed.

         Patrick E. DuNah and Leslie A. Rose, under appointment by the Court of Appeal,

for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Irvin S. Rojas entered a guilty plea to one count of assault with a deadly weapon

(Pen. Code,1 § 245, subd. (a)(1)) and admitted the offense was committed for the benefit




1        All further statutory references are to the Penal Code unless otherwise specified.
of a criminal street gang (§ 186.22, subd. (b)(1)). The plea was entered in exchange for a

stipulated sentence of eight years in prison.

       The court sentenced Rojas in accordance with the plea agreement. Rojas filed a

timely notice of appeal and requested a certificate of probable cause. The trial court

denied the certificate.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979)

25 Cal.3d 436 (Wende) and Anders v. California (1967) 384 U.S. 738 (Anders)

requesting this court review the record for error. We offered Rojas the opportunity to file

his own brief on appeal but he has not responded.

                                STATEMENT OF FACTS

       The plea to assault with a deadly weapon and the admission of the gang

enhancement was based on the testimony contained in the transcript of the preliminary

hearing.

                                       DISCUSSION

       As we have noted, appellate counsel has filed a brief pursuant to Wende, supra,

25 Cal.3d 436 indicating he has been unable to identify any reasonably arguable issue for

reversal on appeal. Counsel asks this court to review the record for error as required by

Wende. Pursuant to Anders, supra, 384 U.S. 738, counsel has identified the following

possible, but not reasonably arguable issue:

       Was the defendant's guilty plea constitutionally valid?




                                                2
      We have reviewed the entire record with particular focus on the process

surrounding the guilty plea. We have not discovered any reasonably arguable issues for

reversal on appeal. Competent counsel has represented Rojas on this appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                               HUFFMAN, Acting P. J.

WE CONCUR:



                      AARON, J.



                        IRION, J.




                                           3